[Cite as Cleveland Metro. Bar Assn. v. Gusley, 133 Ohio St.3d 534, 2012-Ohio-5012.]




          CLEVELAND METROPOLITAN BAR ASSOCIATION v. GUSLEY.
                   [Cite as Cleveland Metro. Bar Assn. v. Gusley,
                        133 Ohio St.3d 534, 2012-Ohio-5012.]
Attorneys—Misconduct—Failure to act with reasonable diligence in representing
        a client—Failure to set forth contingent-fee agreement in writing signed
        by a client—Public reprimand.
     (No. 2012-0677—Submitted May 9, 2012—Decided October 31, 2012.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                    Discipline of the Supreme Court, No. 11-117.
                                 __________________
        Per Curiam.
        {¶ 1} Respondent, Mark Rudolf Gusley of Cleveland, Ohio, Attorney
Registration No. 0056243, was admitted to the practice of law in Ohio in 1991.
On December 5, 2011, relator, Cleveland Metropolitan Bar Association, charged
respondent with professional misconduct arising from his failure to enter into a
written contingent-fee agreement with a client and his failure to register for the
electronic-filing system of the United District Court for the Northern District of
Ohio, which resulted in respondent’s not receiving notices of filings in the client’s
case and missing a filing deadline.
        {¶ 2} A panel of the Board of Commissioners on Grievances and
Discipline considered the cause on the parties’ consent-to-discipline agreement.
See BCGD Proc.Reg. 11.
        {¶ 3} In the consent-to-discipline agreement, Gusley stipulates to the
facts as alleged in relator’s complaint and agrees that his conduct violated
Prof.Cond.R. 1.3 (requiring a lawyer to act with reasonable diligence in
representing a client), 1.4(a)(3) (requiring a lawyer to keep the client reasonably
informed about the status of a matter), and 1.5(c)(1) (requiring an attorney to have
                             SUPREME COURT OF OHIO




set forth a contingent-fee agreement in a writing signed by the client). Relator has
agreed to the dismissal of the alleged violation of Prof.Cond.R. 3.4(c) (prohibiting
a lawyer from knowingly disobeying an obligation under the rules of a tribunal).
       {¶ 4} The parties stipulate that mitigating factors include the absence of
a prior disciplinary record, absence of a selfish motive, a timely good-faith effort
to rectify the consequences of the misconduct by registering with the United
States District Court for the Northern District of Ohio, and full and free disclosure
and a cooperative attitude toward the disciplinary proceedings. The parties do not
stipulate to any aggravating factors. See BCGD Proc.Reg. 10(B)(2)(a), (b), (c),
and (d). Based upon these substantial mitigating factors, the parties stipulate that
a public reprimand is the appropriate sanction for Gusley’s misconduct.
       {¶ 5} The panel and board found that the consent-to-discipline
agreement conforms to BCGD Proc.Reg. 11 and recommend that we adopt the
agreement in its entirety.       We agree that Gusley violated Prof.Cond.R. 1.3,
1.4(a)(3), and 1.5(c)(1) and that this conduct warrants a public reprimand.
Therefore, we adopt the parties’ consent-to-discipline agreement, and we dismiss
the charged violation of Prof.Cond.R. 3.4(c).
       {¶ 6} Accordingly, Gusley is hereby publicly reprimanded for his
violation of Prof.Cond.R. 1.3, 1.4(a)(3), and 1.5(c)(1). Costs are taxed to Gusley.
                                                             Judgment accordingly.
       O’CONNOR, C.J., and LUNDBERG STRATTON, O’DONNELL, LANZINGER,
CUPP, and MCGEE BROWN, JJ., concur.
       PFEIFER, J., dissents and would dismiss the complaint.
                                 __________________
       Heather Zirke; and Walter & Haverfield, L.L.P., Darrell A. Clay, and
Bonnie S. Finley, for relator.
       Steven G. Janik and Audrey K. Bentz, for respondent.
                             ______________________




                                          2